


Exhibit 10.11.2

 

SIXTH AMENDMENT OF LEASE

 

This SIXTH AMENDMENT OF LEASE made this 15th day of  December, 2009 by and
between E. I. DU PONT DE NEMOURS AND COMPANY (hereinafter “LANDLORD”) and INCYTE
CORPORATION (hereinafter “TENANT”).

 

W I T N E S S E T H:

 

WHEREAS, LANDLORD and TENANT entered into a Sublease dated June 16, 2003 as
amended October 28, 2003 by the First Amendment of Sublease, the Second
Amendment of Sublease dated March 2, 2005, the Third Amendment of Lease dated
December 15, 2006, the extension letter to the Lease dated September 25, 2007,
the Fourth Amendment of Lease dated December 1, 2007, and the Fifth Amendment of
Lease dated December 5, 2008 (the Sublease and Lease as amended are hereby
referred to as the “LEASE”);

 

WHEREAS, the parties desire to further amend the LEASE to extend the Term and to
identify a fixed Base Rent escalation rate;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

(1)           The term of the LEASE will be extended for an additional three
(3) year period commencing at midnight on July 1, 2010 and expiring at midnight
on June 30, 2013 (the “Term”). TENANT shall have the right to extend the Term of
the LEASE for an additional three (3) years by giving LANDLORD ninety (90) days
prior written notice from the expiration date of the LEASE of TENANT’s exercise
of its right to extend the Term.

 

(2)           Section 4 (a) (ii) “Base Rent” is modified to delete all reference
to the Consumer Price Index (“CPI”) as the Base Rent escalation rate. The Base
Rent of the LEASED PREMISES, as currently delineated in Fifth Amendment of
Lease, shall

 

--------------------------------------------------------------------------------


 

escalate at an annual rate of 2.5% per Lease year commencing July 1, 2010 and on
the anniversary of each Lease year thereafter, including any extended Term.

 

(3)           All other terms and conditions of the LEASE, as amended, shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this SIXTH AMENDMENT OF LEASE on
the day and year above written.

 

 

WITNESS:

 

E.I. DU PONT DE NEMOURS AND COMPANY

 

 

 

/s/ Lois J. Smith

 

By:

/s/ Mark C. Miller

 

 

 

 

 

 

Title:

Corporate Real Estate Manager

 

 

 

 

 

 

WITNESS:

 

INCYTE CORPORATION

 

 

 

/s/ Melissa Gillard

 

By:

/s/ Paula J. Swain

 

 

 

 

 

 

Title:

Executive Vice President, Human Resources

 

2

--------------------------------------------------------------------------------

 
